DETAILED ACTION
	This action is responsive to 06/23/2022.
	Claims 1-24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  There is no antecedent basis for “the first and second common cathode electrodes” recited in lines 1-2, therefore, amend claim 23 to read “The display device of claim 22, wherein …”  Appropriate correction is required.
Quayle Action
The Quayle action mailed on 05/03/2022 is rescinded due to a new reference found by the Examiner after the Quayle action was mailed out. Therefore, prosecution is reopened for this application with this non-final Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-2 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. 2020/0152134 same as US Patent 11,410,613 B2), hereinafter Lee.
Regarding claim 1, Lee discloses a display panel (see fig. 1) comprising a first display area having a first light transmittance and a second display area having a second light transmittance that is higher than the first light transmittance (display panel 150 can comprise a first display area A1 and a second display area A2 that differ in pixel density (pixels per inch (PPI))-see fig. 1 and [0059]-[0061]), wherein the display panel further comprises: a plurality of first pixels disposed in the first display area (i.e., sub-pixels SP in the first display area-see fig. 1); a plurality of second pixels disposed in the second display area (i.e., sub-pixels in the second display area); a first power line connected to the plurality of first pixels, the first power line is configured to provide a first power voltage (see, for example, fig. 12 with description in [0100], wherein, power supply part 180 can generate and supply a first display area high-potential power EVDD_A1); and a second power line connected to the plurality of second pixels, the second power line is configured to provide a second power voltage having a voltage level that is different from a voltage level of the first power voltage (see fig. 12 with description in [0100], wherein the power supply part 180 can generate and supply a second display area high-potential power EVDD_A2).
Regarding claim 2, Lee discloses wherein: each of the plurality of first pixels comprises a first light emitting element; and each of the plurality of second pixels comprises a second light emitting element (see fig. 1, [0051], and [0057]-display panel 150 is an organic light-emitting display, i.e., each of the sub-pixels necessarily comprises an organic light-emitting element).  
Regarding claim 16, Lee discloses wherein: each of the plurality of first pixels comprises at least one first transistor and a first light emitting element; and each of the plurality of second pixels comprises at least one second transistor and a second light emitting element (see fig. 2 with description in [0057], which illustrates a sub-pixel SP for both display areas (A1, A2). Each sub-pixel comprises at least a witching transistor SW, an organic light-emitting diode, and a driving transistor).  
Regarding claim 17, Lee discloses wherein: the at least one first transistor is configured to connect the first power line to a first anode electrode of the first light emitting element; and the at least one second transistor is configured to connect the second power line to a first anode electrode of the second light emitting element (see fig. 2 with description in [0057]-when the driving transistor turns on in response to a data voltage stored in a storage capacitor, a drive current is supplied to the organic light-emitting diode situated between a first power line EVDD and a second power line EVSS).  
Regarding claim 18, Lee discloses wherein the voltage level of the second power voltage is greater than the voltage level of the first power voltage (see fig. 12 with corresponding description in [0100]-the second display area high-potential power EVDD_A2 can have a higher potential than the first display area high-potential power EVDD_A1).  
Regarding claim 19, Lee discloses further comprising: a third power line connected to a first cathode electrode of the first light emitting element and a second cathode electrode of the second light emitting element (see figs. 2 and 12, [0056], and [0100]-second electric power EVSS), wherein the first and second cathode electrodes are electrically connected to each other (the same EVSS is supplied to a common cathode in both display areas-see figs. 2 and 12 and [0057]). 
Regarding claim 20, Lee discloses wherein: the second display area comprises a plurality of pixel areas in which the plurality of second pixels are disposed; and an opening area in which the plurality of first pixels and the plurality of second pixels are not disposed (see figs. 3-4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sun et al. (US Patent 11,037,994 B2), hereinafter Sun.
Regarding claim 21, Lee does not appear to expressly disclose wherein, a total area of the pixel areas is less than a total area of the opening areas in the second display area.
Sun is relied upon to teach wherein, a total area of the pixel areas is less than a total area of the opening areas in the second display area (see Sun et al. US Patent 11,037,994-see, for example, figs. 1-4 with description in [col. 6, ll. 31-33], which teaches that a ratio of the total area of all first transparent regions 20 to the total area of all first pixel units 10 in the first region 1 is 3:1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Sun with the invention of Lee such that a total area of pixel regions in the second display area is less than a total area of transparent areas in the second display region, as taught by Sun, thereby satisfying the requirement for light transmittance of optical elements under the display panel (see [col. 5, ll. 23-27]).
Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 recites “wherein: the first power line is connected to a first cathode electrode of the first light emitting element; and the second power line is connected to a second cathode electrode of the second light emitting element”. None of the references of record teaches or suggests different low (or common) voltages applied to cathodes of the first and the second display areas, for example, in the primary reference Lee, the same common voltage (EVSS) is applied to the cathodes of both display areas. 
Claim 8 further recites “The display panel of claim 7, further comprising: a first bridge electrode configured to connect the first power line and the first cathode electrode of the first light emitting element; and a second bridge electrode configured to connect the second power line and the second cathode electrode of the second light emitting element”, and claim 9 further recites “The display panel of claim 8, wherein the first bridge electrode and the second bridge electrode are disposed on a same layer and do not overlap each other.” None of the references of record teaches or suggests these limitations. Claims 4-15 depend from and further limit claim 3, and are therefore equally indicated as allowable. Claim 23 is allowable following suggested amended above.
Claims 22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references of record teaches or suggests “A display device comprising: a display panel including a first display area having a first resolution and a second display area having a second resolution that is lower than the first resolution, the display panel including a first common cathode electrode disposed in the first display area and a second common cathode electrode disposed in the second display area; and an electronic module disposed below the second display area, wherein the display panel further includes: a first source power line electrically connected to the first common cathode electrode and configured to provide a first source power voltage; and a second source power line electrically connected to the second common cathode electrode and configured to provide a second source power voltage having a voltage level that is different from a voltage level of the first source power voltage”, as recited in claim 22.
Claim 24 depends from and further limit claim 22, as is therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627